United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS CANTEEN SERVICE, Dublin, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0221
Issued: July 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2014 appellant, through counsel, filed a timely application for review
from an August 4, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Because more than 180 days elapsed from June 5, 2013, the date of the most recent
merit decision of OWCP, to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 20, 2012 appellant, then a 58-year-old food service worker, filed an
occupational disease claim (Form CA-2) alleging that she developed swelling and pain in her
neck and shoulder as a result of working in “main plate.” She first became aware of her
condition and of its relationship to her employment on August 4, 2012.
By letter dated September 6, 2012, OWCP advised appellant of the evidence needed to
establish her claim. It afforded her 30 days to submit additional evidence. OWCP also inquired
about appellant’s duties to the employing establishment.
In a report dated March 6, 2012, Dr. Habigaile Cribe, a Board-certified internist,
diagnosed appellant with sprain and strain of the shoulder and upper arm. Appellant also
submitted reports from Dr. Cribe dated July 31, August 9, and 23, 2012, as well as the results of
a magnetic resonance imaging (MRI) scan of the spine dated October 8, 2012.
By decision dated November 1, 2012, OWCP denied appellant’s claim, finding that she
had not established that her medical condition was caused by a traumatic event on
August 4, 2012.
On November 7, 2012 appellant requested an oral hearing before an OWCP hearing
representative.
A hearing was held on March 19, 2013. Counsel noted that appellant had filed an
occupational disease claim and contended that appellant had submitted sufficient evidence to
establish a causal relationship between duties of her federal employment and an aggravation of
her condition. The hearing representative stated that Dr. Cride’s reports did not contain an
explanation of causal relationship and that appellant had not provided a sufficient statement of
the duties alleged to cause her conditions. He notified counsel that he would keep the record
open for 30 days of the submission of additional evidence.
The employing establishment submitted a report of the ergonomics of appellant’s work
environment dated November 13, 2012, which included pushing a tray down an assembly line.
In an attached statement, it noted that it had no evidence that she worked in “main plate,” but
instead worked at a beverage station and a vegetable/soup station.
By letter dated April 16, 2013, the employing establishment stated that it concurred with
the denial of appellant’s claim because the medical evidence did not demonstrate that her
condition was related to an injury on August 4, 2012.
Appellant submitted admission notes dated February 7 and 18, 2013, which were not
signed by a physician.
In an operative report dated March 4, 2013, Dr. Peter Holliday, a Board-certified
neurosurgeon, described performing the following procedures on appellant on that date: an
application of Gardner-Wells tongs to the skull; an anterior cervical discectomy; a left-sided
foraminotomy at C4-5 and C5-6; an anterior cervical interbody fusion; demineralization of the
bone matrix at C4-5 and C5-6; and application of a titanium plate and screws. He stated a

2

postoperative diagnosis of cervical spondylosis and neural foraminal stenosis producing left
cervical radiculopathy at C4-5 and C5-6.
On March 4, 2013 Dr. Larry Schwartz, a Board-certified radiologist, examined the results
of an x-ray of appellant’s cervical spine. He stated an impression of status post fusion at C4-5
and C5-6 levels with interior plates and screws.
In a diagnostic report dated March 5, 2013, Dr. Arthur E. McCain, a Board-certified
diagnostic radiologist, examined the results of an x-ray of appellant’s cervical spine. He stated a
stable appearance to enter a cervical fusion at C4-5 and C5-6.
In a note dated April 2, 2013, Dr. Holliday noted that appellant was four weeks
postsurgery and that her x-rays looked good.
By decision dated June 5, 2013, the hearing representative affirmed OWCP’s decision of
November 1, 2012. He noted that appellant had still not submitted a medical report containing a
clear and reasoned opinion on the causal relationship between duties of her federal employment
and her diagnosed conditions.
In a note dated April 30, 2013, Dr. Holliday stated that he would release appellant to
work on May 6, 2013 with permanent restrictions of no extension of the neck, no lifting above
the shoulder, and no lifting more than 20 to 25 pounds.
Appellant submitted a description of her tour of duty and a statement dated
May 18, 2013. She noted that the employing establishment had told her that there was no work
available within her restrictions and that she should apply for Social Security. Appellant also
submitted several documents related to her use of leave.
On June 4, 2014 appellant, through counsel, requested reconsideration. Counsel noted
that additional evidence had been submitted, namely her statement, the report of Dr. Holliday
dated April 30, 2013, and a description of her job duties. He argued that appellant had offered
credible medical documentation confirming the presence of an injury resulting from her work
duties and that the injuries had caused periods of disability. Counsel stated that at the very least,
she had submitted enough information to require further development of the medical evidence.
By decision dated August 4, 2014, OWCP declined appellant’s request for
reconsideration without conducting a merit review. It noted that she had not submitted any new
and relevant evidence to support reconsideration. OWCP also noted that counsel’s arguments
would depend on some degree of medical evidence of a causal relationship between her
conditions and duties of her federal employment.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new

3

evidence not previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.3
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.4 The Board also has held that the submission of evidence which
does not address the particular issue involved does not constitute a basis for reopening a case.5
While the reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.6
ANALYSIS
OWCP issued a June 5, 2013 decision finding that appellant had not established an
occupational disease related to factors of her federal employment. On June 4, 2014 appellant
requested reconsideration of this decision.
As noted above, the Board does not have jurisdiction over the merits of the June 5, 2013
decision. The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of her claim.
In her June 4, 2014 request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law, or advance a new and relevant legal argument not
previously considered. Counsel’s argument contained in her reconsideration request merely
stated that she had submitted sufficient evidence to establish a causal relationship between duties
of her federal employment and her diagnosed condition. This argument had already been
considered in the hearing representative’s decision of June 5, 2013. Thus, appellant is not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).
The underlying issue is whether appellant met her burden of proof to establish an
occupational disease, and specifically whether she had submitted sufficient evidence to establish
a causal relationship between duties of her federal employment and the conditions of her neck
and shoulders. A claimant may be entitled to a merit review by submitting new and relevant
evidence, however, appellant did not submit any new and relevant evidence in this case. With
her reconsideration request, she submitted a note from Dr. Holliday dated April 30, 2013, a
description of her duties, and a statement. These documents, while not previously in the record
and considered by OWCP, are irrelevant to the underlying issue of appellant’s burden of proof to
2

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141, 146 (2007).

3

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

4

See Daniel Deparini, 44 ECAB 657, 659 (1993).

5

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).
6

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

4

establish an occupational disease in the performance of duty. The note from Dr. Holliday dated
April 30, 2013, while not previously considered by OWCP, is irrelevant to the underlying issue
of causal relationship because it does not contain a rationalized opinion on the causal relationship
between appellant’s condition and duties of her federal employment. It merely stated that
Dr. Holliday would release appellant to work on May 6, 2013 with permanent restrictions of no
extension of the neck, no lifting above the shoulder, and no lifting more than 20 to 25 pounds.
Likewise, the description of appellant’s duties and her statement do not address the issue of
causal relationship.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the merits
of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 4, 2014 is affirmed.
Issued: July 22, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

